Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
 

Status of Claims
Claims 1, 7 and 16 have been amended.
Claims 1-20 are currently pending and have been examined. 


	


	
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) is/are: “a step for adjusting” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure (or acts) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-15 are drawn to methods (i.e., a process) while claim(s) 16-20 is/are drawn to systems i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 7 and 16) recites/describes the following steps:
analyzing historical analytics data of tracked user interactions with digital content to determine an overall  impression inventory; 
maintaining the overall  impression inventory; based on attributes of a first package, 
generating a first impression inventory associated with the first package by segmenting the overall impression inventory to identify impressions that correspond to the attributes of the first package, based on attributes of a second package, 
generating a second impression inventory associated with the second package by segmenting the overall impression inventory to identify impressions that correspond to the attributes of the second package; 
“receiving an inventory reservation request related to impressions within the first impression inventory of the first package; and 
determining the first impression inventory of the first package overlaps the second impression inventory of the second package; 
generating, by the at least one processor, a third set of impressions for a third package by segmenting the impression inventory within the inventory database based on a third set of attributes for the third package, determining a number of impressions in the first set of impressions that do not overlap with the second set of impressions or the third set of impressions (claim 7): 
These steps, under its broadest reasonable interpretation, describe or set-forth adjusting an availability of impressions, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

Furthermore, these steps, under its broadest reasonable interpretation, encompass mathematical relationships. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).
Independent claim(s) 7 and 16 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) 

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
" an inventory database” 
 system”
 “processor" 
“computing device”
a step for adjusting, based on the inventory reservation request, the first impression inventory of the first package and the second impression inventory of the second package.”
adjusting, based on the inventory reservation request related to impressions within the first set of impressions of the first package, an overall impression inventory of one or more of the second package and the third package within the inventory database based on a percentage overlap of the overlap impressions of the first set of impressions and the second set of impressions and a percentage overlap of the overlap impressions of the first set of impressions and the third set of impressions by associating at least a portion of the overlap impressions to the inventory reservation request
adjust an impression inventory for the second and third packages based on a percentage overlap of the overlap impressions of the first package and the second package and a percentage overlap of the overlap impressions of the first package and the third package by associating at least a portion of the overlap impressions to the inventory reservation request

The requirement to execute the claimed steps/functions "an inventory database” and “system” and “processor" and “computing device” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “adjusting impression inventory…" simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Adjusting information is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an 

Dependent claims 2-6, 8-15 and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-15 and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "an inventory database” and “system” and “processor" and “computing device” is equivalent to adding the words "apply it" on a generic computer and/or 1nere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “adjusting impression inventory” serves merely to generally link the use of the judicial exception to a particular technological 5' (see MPEP 2106.05(g,h)).

Additionally, the adjusting impression inventory is an activity that the courts have found to be insignificant extra-solution activity and  is supported by the Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); , and MPEP 2106.05(g)(III), which note the insignificant nature of collecting information, analyzing it, and displaying certain results of the collection and analysis. 

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-6, 8-15 and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-15 and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (2015/0213500) in view of Chickering (2011/0258045).

Claim 1
Cosman discloses impressions within an inventory planning database: 
analyzing historical analytics data of tracked user interactions with digital content to determine an impression inventory (Cosman [0011][0020][0027]); See at least “The available inventory is represented by decomposing large amounts of historical data to reduce it to its essence or what is important for fulfilling contracts effectively based on a given set of segment criteria ( or variables or parameters or "dimensions"). “
maintaining the impression inventory within an inventory database; based on attributes of a first package (Cosman [0083]), See at least “the inventory management module 100 parses the expression into individual terms each containing an attribute name, operator, and value or list of values.”
generating a first impression inventory associated with the first package within the inventory database by segmenting the overall impression inventory within the inventory database to identify impressions that correspond to the attributes of the first package, based on attributes of a second package (Cosman [0026]), See “The method includes running an inventory management module on a computer, server, or the like and using this module to generate a plurality of unique segment identifiers [first impression inventory] for sets of the items in the inventory.”
generating a second impression inventory associated with the second package within the inventory database by segmenting the overall impression inventory within the inventory database to identify impressions that correspond to the attributes of the second package; determining the first impression inventory of the first package overlaps the second impression inventory of the second package within the inventory database (Cosman [0026]); See “The method also includes processing the unique segment identifiers with the inventory management module to create a representation of the inventory as a plurality of inventory regions [second impression inventory], which may include non-overlapping regions that correspond to inventory items in a single set of the inventor and also include overlapping regions that correspond to inventory items in two or more of the sets ( e.g., items in such regions match, the defining criteria of two or more segments of the inventory such as would be the case in the simple example of one segment including impressions directed to males while another segment includes impressions directed to males under 30 years old).”
receiving an inventory reservation request related to impressions within the first impression inventory of the first package (Cosman [0026]), See at least “in response to an inventory availability request received by the inventory management module (such as from an order management system), a report is provided or transmitted to the requesting application that includes at least a portion of the counts and the inventory representation.
Cosman does not explicitly disclose a method of adjusting an availability of the impression inventory. Chickering teaches:
a step for adjusting, based on the inventory reservation request, the first impression inventory of the first package and the second impression inventory of the second package (Chickering [0034]).  See at least “The probabilistic model can be updated to reflect the expected probabilistic subtraction from the inventory and adjust the distribution of attributives prior to considering subsequent orders. By so doing, accuracy of availability computations can be improved.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the method of adjusting 

Claim 2 
Cosman discloses the limitations above, but does not teach package priority. Chickering teaches:
receiving a first priority of the first package from a publisher system; receiving a second priority of the second package from the publisher system; and generating the first impression inventory of the first package and the second impression inventory of the second package based on the first priority and the second priority (Chickering [0074]). See “As each impression comes into the system, it is assigned to an order with the highest priority.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the process of package prioritization, as taught by Chickering, to better answer availability queries.

Claim 3 
Cosman discloses:
determining a first set of exclusive impressions within the first impression inventory of the first package;  determining a second set of exclusive impressions within the second impression inventory of the second package; and  determining overlap impressions that are within both the first impression inventory and the second impression inventory (Cosman [Figure 27[0054]][0194]).  See “representation of the inventory shown in FIG. 26 with the representation modified to provide an encoded representation of each unique region of the inventory (e.g., including identifiers for overlapping or intersecting portions between two or more segments).”

Claim 4 
Cosman discloses:
wherein receiving the inventory reservation request related to impressions within the first impression inventory of the first package comprises receiving a reservation requiring more impressions than are available in the first set of exclusive impressions (Cosman [Figure 38, 3810,3385,3870][0258][0256]).  See “when the cannibalized product does not have enough inventory, the process is applied recursively to the cannibalizing product's neighbors.”

Claim 5 
Cosman discloses:
further comprising receiving the attributes of the first package in response to a user selection of one or more of an audience, a content, a device type, a publisher, a geographic location, and a time period (Cosman [0083]).   See where the geographic location is disclosed “The predicate string for product 1 specifies that all data that satisfy the constraints of product 1 have an attribute, associated with the name "state," containing a value of California [geographic location]."

Claim 6 
Cosman discloses: 
receiving attributes of a third package; based on the received attributes of the third package, generating a third impression inventory associated with the third package within the inventory database by segmenting the overall impression inventory within the inventory database to identify impressions that correspond to the attributes of the third package; determining the third impression inventory of the third package overlaps both the first impression inventory of the first package and the second impression inventory of the second package; and determining an updated first impression inventory, an updated second impression inventory, and an updated third impression inventory based on determining the third package overlaps both the first impression inventory and the second impression inventory (Cosman [0191][0259][0229][Figures 37A-H).  See “FIG. 37 A illustrates with graph or representation 3700 three symmetrically overlapping products with 5 of the 7 distinct regions representing 1 unit of inventory and the remaining 2 regions having 2 units of 

Claim 7
Cosman discloses: 
generating, by at least one processor, a first set of impressions received from a first set of client devices for a first package by segmenting an impression inventory within an inventory database based on a first set of attributes for the first package (Cosman [0072][0083][0278]), See at least “the inventory management module 100 parses the expression into individual terms each containing an attribute name, operator, and value or list of values.” See also [0078] “When an ad call 152 is received by the advertising delivery system 130 from a publisher system 150 such as from a client device out on the network…” See also “The process 4300 performed to select an advertisement starts at 4302 with a Web page being requested from a publisher system 150 by an end user or client device linked to the network or Internet. If data is available, the publisher system 150 retrieves at 4304 any stored attributes that were previously associated with the end user.”
generating, by the at least one processor, a second set of impressions received from a second set of client devices for a second package by segmenting the impression inventory within the inventory database based on a second set of attributes for the second package; (Cosman [0026]); See “The method also includes processing the unique segment identifiers with the inventory management module to create a representation of the inventory as a plurality of inventory regions [second impression inventory], which may include non-overlapping regions that correspond to inventory items in a single set of the inventor and also include overlapping regions that correspond to inventory items in two or more of the sets ( e.g., items in such regions match, the defining criteria of two or more segments of the inventory such as would be the case in the simple example of one segment including impressions directed to males while another segment includes impressions directed to males under 30 years old).” See also [0278] “The process 4300 performed to select an advertisement starts at 4302 with a Web page being requested from a publisher system 150 by an end user or client device linked to the network or Internet. If data is available, the publisher system 150 retrieves at 4304 any stored attributes that were previously associated with the end user.”
generating, by the at least one processor, a third set of impressions received from a third set of client devices for a third package by segmenting the impression inventory within the inventory database based on a third set of attributes for the third package (Cosman [0259]);
determining a number of  exclusive impressions in the first set of impressions that do not overlap with the second set of impressions or the third set of impressions; determining overlap impressions between: the first set of impressions of the first package and the second set of impressions of the second package; and the first set of impressions of the first package and the third set of impressions of the third package (Cosman [Figure 30][0199]), Where a is the first set of impressions; b is the second set of impressions and c is the third set of impressions. The exclusive impressions are represented by the non-overlapping areas.
receiving an inventory reservation request for impressions within the first set of impressions of the first package, the inventory reservation request for impressions comprising a number greater than the number of impressions in the first set of impressions (Cosman [0203]-[0205])
Cosman does not explicitly disclose adjusting inventory. Chickering teaches adjusting impression inventory:
adjusting, based on the inventory reservation request related to impressions within the first set of impressions of the first package, an overall impression inventory of one or more of the second package or the third package within the inventory database based on a percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions and a percentage overlap of the overlap impressions between the first set of impressions and the third set of impressions by associating at least a portion of the overlap impressions to the inventory reservation request (Chickering [0034]).  See at least “The probabilistic model can be updated to reflect the expected probabilistic subtraction from the inventory and adjust the distribution of attributives prior to considering subsequent orders. By so doing, accuracy of availability computations can be improved.

providing electronic content to an audience of client devices corresponding to the inventory reservation request (Chickering [0037]). See “The service provider 102 can have various types of available impressions… that can be used to deliver display ads to users that navigate to the webpages… application programs and/or associated user interface of clients 124 configured to present ads, and/or other suitable types of impressions that can be employed to deliver ads to clients 124.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the method of adjusting the inventory impression inventory, as taught by Chickering, to improve the accuracy of the availability computations.

Claim 8 
Cosman discloses:
wherein adjusting the overall impression inventory based on the percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions and the percentage overlap of the overlap impressions between the first set of impressions and the third 

Claim 9 
Cosman discloses:
comprising, in response to receiving the inventory reservation request, reserving an entirety of the number of exclusive impressions in the first set of impressions for the inventory reservation (Cosman [0026]). See at least “The method also includes processing the unique segment identifiers with the inventory management module to create a representation of the inventory as a plurality of inventory regions, which may include non-overlapping [exclusive impressions] regions that correspond to inventory items in a single set of the inventor and also include overlapping regions that correspond to inventory items in two or more of the sets ( e.g., items in such regions match, the defining criteria of two or more segments of the inventory such as would be the case in the simple example of one segment including impressions directed to males while another segment includes impressions directed to males under 30 years old).”

Claims 10 and 11
Cosman discloses:
associating impressions from the second and third sets of impressions to the inventory reservation request based on a pro rata basis according to the percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions and the percentage overlap of the overlap impressions between the first set of impressions and the third set of impressions. 
receiving the first set of attributes of the first package and the second set of attributes of the second package from a publisher system (Cosman [0270]); See “Each product is then assigned a prorated range on the number scale.”
Cosman discloses the limitations above, but does not explicitly teach adjusting inventory impressions. Chickering teaches:
wherein adjusting the overall impression inventory based on the percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions and the percentage overlap of the overlap impressions between the first set of impressions and the third set of impressions by comprises  (Chickering [0034]).  See at least “The probabilistic model can be updated to reflect the expected probabilistic subtraction from the inventory and adjust the distribution of attributives prior to considering subsequent orders. By so doing, accuracy of availability computations can be improved. 
receiving the inventory reservation request from a third-party system (Chickering [0037]) Where the advertiser is the third party. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the method of adjusting the inventory impression inventory, as taught by Chickering, to improve the accuracy of the availability computations.

Claim 12 
Cosman discloses:
wherein the first set of attributes defines a first audience and the second set of attributes define a second audience (Cosman [0084][0085]). See “The module 100 then acts at 340 to decompose the standard form into sets of attribute name, operator, and value expressions.” See also “if an attribute gender was two valued and non-null, the expressions "gender=male [first audience]" and "gender !=female[second audience" would be equivalent.
Claim 13
Cosman discloses:
from a third-party system (Cosman [0073]).   See “The system 10 includes an inventory management system 12 according to the present invention that may be provided on one or more standalone servers or other computing and data storage devices or may be provided as part of another system (e.g., as part of an order management system 80 or a delivery system 130) [third party content provider].
Cosman does not explicitly disclose a method of adjusting an availability of the impression inventory. Chickering teaches:
receiving, an inventory reservation request for impressions [0037] within the second set of impressions of the second package; and adjusting, based on the inventory reservation request related to impressions within the second set of impressions of the second package, an overall impression inventory of the first package within the inventory database by associating at least a portion of the overlap impressions between the first set of impressions and the second set of impressions to the inventory reservation request related to impressions within the second set of impressions of the second package (Chickering [0034]).  See at least “The probabilistic model can be updated to reflect the expected probabilistic subtraction from the inventory and adjust the distribution of attributives prior to considering subsequent orders. By so doing, accuracy of availability computations can be improved. 
Chickering does not explicitly disclose receiving, from a third-party system, an inventory reservation request for impressions within the second set of impressions of the second package; and adjusting, based on the inventory reservation request related to impressions within the second set of impressions of the second package, an overall impression inventory of the first package within the inventory database by associating at least a portion of the overlap impressions between the first set of impressions and the second set of impressions to the inventory reservation request related to impressions within the second set of impressions of the second package . However, Chickering teaches updating or adjusting the inventory based on the request that are predicted to be subtracted after a request. It would have been obvious to a person having 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the method of adjusting the inventory impression inventory, as taught by Chickering, to improve the accuracy of the availability computations.
Claim 14 
Cosman discloses:
receiving third-party content from a third-party content provider; assigning the third-party content to reserved impressions corresponding to the inventory reservation request; and providing the third-party content to a user device associated the first set of attributes (Cosman [0073]).   See “The system 10 includes an inventory management system 12 according to the present invention that may be provided on one or more standalone servers or other computing and data storage devices or may be provided as part of another system (e.g., as part of an order management system 80 or a delivery system 130) [third party content provider].
Claim 15 
Cosman discloses the limitations above, but does not explicitly teach adjusting inventory impressions. Chickering teaches:
receiving a first priority of the first package and a second priority of the second package; and assigning a first portion of the overlap impressions to the first set of impressions and a second portion of the overlap impressions to the second set of impressions based on the first priority and the second priority (Chickering [0074]). See “As each impression comes into the system, it is assigned to an order with the highest priority.” See at least [0034] “The probabilistic model can be updated to reflect the expected probabilistic subtraction from the inventory and adjust the distribution of attributives prior to considering subsequent orders. By so doing, accuracy of availability computations can be improved. 





Claim 16 
Cosman discloses: 
an inventory database comprising a plurality of prioritized packages [0073], each package of the plurality of prioritized packages comprising exclusive impressions and overlap impressions; and a computing device [0072] comprising instructions thereon that, when executed by at least one processor [0111], cause the system to: 
determine an impression inventory for a first package of the plurality of packages within the inventory database based on the exclusive impressions and the overlap impressions of the first package of the plurality of packages; (Cosman [0026]), See “The method includes running an inventory management module on a computer, server, or the like and using this module to generate a plurality of unique segment identifiers [first impression inventory] for sets of the items in the inventory.”
determine overlap impressions within the inventory database shared between the first package, a second package, and a third package (Cosman [0026]); See “The method also includes processing the unique segment identifiers with the inventory management module to create a representation of the inventory as a plurality of inventory regions [second impression inventory], which may include non-overlapping regions that correspond to inventory items in a single set of the inventor and also include overlapping regions that correspond to inventory items in two or more of the sets ( e.g., items in such regions match, the defining criteria of two or more segments of the inventory such as would be the case in the simple example of one segment including impressions directed to males while another segment includes impressions directed to males under 30 years old).”
receive an inventory reservation request for impressions within the impression inventory for the first package (Cosman [0026]), See at least “in response to an inventory availability request received 
Cosman does not explicitly disclose a method of adjusting an availability of the impression inventory. Chickering teaches:
adjust an impression inventory for the second package and the third package based on a percentage overlap of the overlap impressions between the first package and the second package and a percentage overlap of the overlap impressions between the first package and the third package by associating at least a portion of the overlap impressions to the inventory reservation request (Chickering [0034][0061]).  See at least “The probabilistic model can be updated to reflect the expected probabilistic subtraction from the inventory and adjust the distribution of attributives prior to considering subsequent orders. By so doing, accuracy of availability computations can be improved. See [0061] where the second and third packages are referred to as cliques.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the method of adjusting the inventory reservation request, as taught by Chickering, to improve the accuracy of the availability computations.

Claim 17
Cosman discloses the limitations above, but does not explicitly teach adjusting inventory impressions. Chickering teaches:
adjusting the impression inventory is based on a priority of the second package, a priority of the third package, and a priority of the first package (Chickering [0074]). See “As each impression comes into the system, it is assigned to an order with the highest priority.” See [0061] where the first, second and third packages are referred to as cliques.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the method of 




Claim 18 
Cosman discloses:
the priority of the third package equals the priority of the second package (Cosman [0290]). See “The ordering criteria for pre-emptible contracts is configurable to reflect the business rules of the organization and can also be optionally utilize a priority attribute so that one contract can preempt the other, otherwise they are prioritized in ascending order based on the configured priority keys.” Because the reference teaches a prioritization based on ascending order, the second and third package could be equal if the contributing numbers are the same.

Claim 19 
Cosman discloses:
associating impressions from the second and third packages to the inventory reservation request based on a pro rata basis according to the percentage overlap of the overlap impressions between the first package and the second package and the percentage overlap of the overlap impressions between the first package and the third package. (Cosman [0270]) See “For each product, a weight is computed by dividing the count of sold inventory [associating impressions from the second and third packages] for the product by the count of forecast inventory for the product, resulting, in a real number ranging between O and 1, in which the product with the highest number will be the one requiring the highest percentage of matching inventory….Each product is then assigned a prorated range on the number scale.”

Claim 20 
Cosman discloses the limitations above, but does not explicitly teach adjusting inventory impressions. Chickering teaches:
wherein adjusting the impression inventory comprises adjusting only impressions within one of the second package or the third package (Chickering [0043]).   See at least “The relationships between attributes defined by the probabilistic model enable the inventory manager 116 to determine the different attributes that are associated with the impressions removed from inventory. Accordingly, the inventory manager 116 can compute an updated distribution of the attributes and adjust the probabilistic model accordingly.” See [0061] where the second and third packages are referred to as cliques.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the method of adjusting the inventory impression inventory, as taught by Chickering, to improve the speed in determining available computations.
	
	

Response to Arguments

Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant argues: Applicant submits that the claims are patent eligible at least for incorporating any asserted abstract idea into a practical application.

Examiner respectfully disagrees. The claims do recite an abstract idea which has been identified as “adjusting an availability of impressions” which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

The claims also encompass mathematical relationships with the overlapping lists to determine which inventory to adjust [Figure 4]. 

Lastly the claims under its broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) managing the volume of impression within inventory packages (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components.

Examiner respectfully disagrees that the claims are integrated into a practical application. The claim recites two additional elements: determining inventory of impressions and adjusting the inventory after a request has been made. The determining and adjusting steps are recited at a high level of generality (i.e., as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The servers, database and network that performs the determining step is also recited at a high level of generality, and merely automates the determining step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic 

	
Applicant argues: Applicant therefore submits that, considered as a whole, the recited claims are not an attempt to monopolize any abstract idea but are rather specifically targeted to adjusting an impression inventory based on multiple percentage overlaps of overlapping impressions together.
	
Examiner respectfully disagrees. Not only do the claims presented in this application involve a server computer system, but as indicated in the rejection above, paragraph [0045] clearly states that the invention is implemented on a general-purpose computer system. The Applicant fails to provide support for their contention that anything more than a conventional computer would be required to perform the claimed functions. We therefore do not find the Applicant’s arguments to be persuasive. See Alice, 134 S.Ct. at 2359 (noting, in carrying out the second step, that the “the relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer”); Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333-34 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render [a] claim patent eligible.”). Finally, we are not persuaded by the Applicant’s argument that the claim will not preempt the underlying idea of adjusting impression inventory using other processing methods. Although it may be true that there are other methods to process payments, that issue is not dispositive as to whether the claim is patent eligible. SeeAriosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377 (Fed. Cir. 2015) (“While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”). As such the rejection is maintained.

Applicant argues: while some of the claims may recite limitations related to mathematical concepts, the claims as a whole are nevertheless not directed to a mathematical concept.

Examiner respectfully disagrees. The claims are directed to a mathematical relationship because they determine a relationship between a first set of impression inventory with a second set of impression inventory by overlapping as shown in Figure 4 of the presently filed application. Further mathematical relationships are present when determining how to adjust the inventory.

Applicant argues: The limitation requires providing electronic content to client devices, which necessitates both client devices and electronic content provided to the client devices, neither of which elements are possibly involved in a mental process.

Examiner agrees and has updated the rejection above.


Applicant argues: For example, claim 7 recites "adjusting an availability of impressions stored at one or more servers within an inventory planning database and received over an online network," which ties the claim to an online networking system "necessarily rooted in computer technology, similar to the claims of DDR Holdings v. Hotels.com L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014), which were found eligible."

Examiner respectfully disagrees. Examiner notes that the fact pattern present in the DDR Holdings case is entirely different than the fact pattern of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports their invention is rooted in technology.

Moreover, the Examiner notes the following excerpt from DDR Holdings (pages 22-23 of Opinion):

"We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent. For example, in our recently-decided Ultramercial opinion, the patentee argued 

The '399 patent's claims are different enough in substance from those in Ultramercial because they do not broadly and generically claim "use of the Internet" to perform an abstract business practice (with insignificant added activity). Unlike the claims in Ultramercial, the claims at issue here specific how interactions with the Internet are manipulated to yield a desired result - a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. Instead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to the above-described hybrid web page that presents product information from the third-party and visual "look and feel" elements from the host website."

Based on even the DDR Holdings decision, it is clear that even if the claims address Internet-centric challenges (as purported by Applicant), the claims are not necessarily patent eligible. The Applicant has failed to provide evidence on how the instant claims are rooted in technology such that the routine and conventional sequence of events is manipulated to yield a desired result. In fact, similar to the Ultramercial decision cited by the court, the instant claims appear to offer nothing more than a generic online (i.e. Internet-based) system to perform its abstract business practice.

Moreover, the inventory planning system prevention of overbooking impressions does not constitute an actual improvement in the performance of the computer system as claimed contrary to Applicant's 

As such, the Examiner considers Applicant's argument to be non-persuasive.
	


Applicant's arguments with respect to the rejection under 35 USC 112 have been fully considered but they are not persuasive. 

Applicant Argues: As the Office Action does not establish how the cited prior art discloses "the structure, material, or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material, or act," the Office Action fails to establish a prima facia case of obviousness for claim 1.

Examiner respectfully disagrees. In response to Applicant’s Remarks directed to the limitation of claim 1 of “a step for adjusting, based on the inventory reservation request, the first impression inventory of the first package and the second impression inventory of the second package”, the examiner respectfully submits that the 112(f) section of the office action is a Claim Interpretation section and not a Rejection. Further, Applicant states that the algorithm of Figure 3, as described in paragraph 0088, is the corresponding structure for the “step for adjusting…”. In response, the examiner respectfully submits that structure (or material) applies to “means for” language, and acts applies to “step for” language.  

In addition, MPEP 2181 requires that the original disclosure must clearly link the claimed function in a “step for” limitation (i.e., “adjusting…”) to acts for achieving the claimed function. Paragraph 0088 recites (emphasis added): 
As mentioned, FIG. 3 illustrates a diagram of an algorithm for adjusting overall availabilities of overlapping packages having the same priority based on an inventory reservation request. In particular, FIG. 3 illustrates performing a step for 300 adjusting, based on the inventory reservation request of a first package, the overall impression inventory of at least one overlapping package (i.e., a second package) according to one or more embodiments of the present disclosure. Furthermore, the step for 300 can include any of the actions described below in regard to boxes 302-334.
Therefore, under BRI, the acts corresponding to the claimed “adjusting” function does not include all
Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant argues: As discussed above, the cited prior art fails to describe, teach, or otherwise suggest the supporting structure for "a step for adjusting, based on the inventory reservation request, the first impression inventory of the first package and the second impression inventory of the second package."

In response, Chickering [0034] has been relied on for the teaching of adjusting inventory reservation requests. Chickering states “The probabilistic model can be updated to reflect the expected probabilistic subtraction from the inventory and adjust the distribution of attributives prior to considering subsequent orders.” Where Chickering is teaching that that the inventory is adjusted when it is determined that there will not be enough inventory to satisfy future reservations. Examiner interprets that step to satisfy the step in Figure 3, 320 of the instant application which states “adjust the impression inventory of the selected overlapping package and the first package based on the reservation. See where the instant specification discloses “the step for 300 can include any of the actions described below in regard to boxes 302-334.”

Applicant argues: The combination of Cosman and Chickering fails to teach or suggest the limitations recited by currently amended independent claim 7. 
Examiner respectfully disagrees. Claim 7 is amended to clarify that the impressions are received from a client device. Cosman clearly teaches that the end user client devices are requesting information [impressions]. See [0278] “The process 4300 performed to select an advertisement starts at 4302 with a Web page being requested from a publisher system 150 by an end user or client device linked to the network or Internet. If data is available, the publisher system 150 retrieves at 4304 any stored attributes that were previously associated with the end user.”

Applicant argues: Cosman nor Chickering teach or suggest the above limitation of claim 7. To this point, the Office Action acknowledges that the cited references fail to teach the concept of adjusting an impression inventory based on a percentage overlap. 

Examiner respectfully disagrees. Chickering teaches an overlap in attributes Figure 6. See also [0085] and [0086]. See -0085] for the calculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681